DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 MARCH 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Application 14/976,410 (now U.S. Patent 10,542,327).  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 13, and 16-20 of U.S. Patent No. 10,542,327 (herein the Patent) in view of Nagata et al., US 2013/0179928 and further in view of Libault et al., US 2011/0269508, Shuto, US 2015/0074826, and Hao et al., US 2015/0264408.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose a first handheld mobile device communicating with a second device using a wireless connection;
determining that a device has accessed an application and monitoring access of the application; 
a user input indicating authorized access to an application; and
a first mobile device running a server version of an application, and a second device with a client version of an application.
However, in a related art, Noland does disclose a user input indicating authorized access to an application (execution can be explicitly made via user inputs; page 3, paragraph 38, and page 5, paragraph 56, and wherein indication on allowance of execution can be based on input specifications by a user; page 2, paragraph 29, and page 3, paragraphs 31-32).  

The Patent in view of Noland does not explicitly disclose a first handheld mobile device communicating with a second device using a wireless connection;
determining that a device has accessed an application and monitoring access of the application; and
a first mobile device running a server version of an application, and a second device with a client version of an application.
However, in a related art, Libault does disclose determining that a device has accessed an application and monitoring access of the application (system can monitor applications based on received application interaction data from a specific device, i.e. an indication of access; page 4, paragraphs 65 and 75).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the Patent, Noland, and Libault to arrive at the claimed subject matter, by allowing monitoring of executable applications, in order to provide an improved system and method for communication between various devices, where the devices are enabled to exchange data for an executable application (Libault; page 1, paragraphs 1-2).

a first mobile device running a server version of an application, and a second device with a client version of an application.
However, in a related art, Shuto does disclose a first handheld mobile device communicating with a second device using a wireless connection (tablet/mobile device, i.e. first handheld device, receives request, i.e. message, from a second device; page 3, paragraph 45, and Fig. 6, element S11, and wherein communicated via a wireless communication between the devices; page 1, paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the Patent, Noland, Libault, and Shuto to arrive at the claimed subject matter, by allowing wireless communication between mobile handheld devices and other devices of the system, in order to provide an improved system and method for an authorization information management system, an electronic device, and a method for managing authorization information (Shuto; page 1, paragraph 2).
The Patent in view of Noland and Libault and Shuto still does not explicitly disclose a first mobile device running a server version of an application, and a second device with a client version of an application.
However, in a related art, Hao does disclose a first mobile device running a server version of an application, and a second device with a client version of an application (device, including mobile device, with server version of an application being 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the Patent, Noland, Libault, Shuto, and Hao to arrive at the claimed subject matter, by allowing client and server versions of applications to be utilized by a plurality of connected devices, in order to provide an extended content delivery network service in which user devices are configured as extended content delivery network devices (Hao; see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Noland, US 2014/0229971 in view of Libault et al., US 2011/0269508 and further in view of Shuto, US 2015/0074826 and Hao et al., US 2015/0264408.

Regarding claim 2, Noland discloses a method, comprising: 
receiving a first message at a first device, the first message related to a second device and sent (request sent from at least a second device to a first device for allowance to execute a particular application; page 3, paragraph 36, and pages 4-5, paragraph 48); 
determining that the first message includes at least first information representing a selection of an application by the second device (based on specific ITV event, i.e. which specifies/selects a specific application, information can be sent in the query/request that indicates the application, which is then used to make determinations; page 3, paragraph 36, and pages 4-5, paragraph 49); 
determining that the second device is authorized to access the application (system can determine whether execution of the application is allowed by the requesting device; page 3, paragraph 36, and page 5, paragraph 49, and wherein with validation of PIN, i.e. checking authorization information; page 5, paragraph 56); 
sending a second message from the first device to the second device, the second message including at least second information representing a grant of access to the application by the second device (system can return information which can at least indicate allowance of execution of the application by the requesting device; page 5, paragraphs 50-54).

sending, from the first handheld mobile device using the wireless connection;
determining that the second device has accessed the application; and
a first mobile device running a server version of an application, and a second device with a client version of an application.  
In a related art, Libault does disclose using a wireless connection (with at least a wireless connection; page 4, paragraphs 61 and 75); and 
determining that the second device has accessed the application (system can receive application interaction data, i.e. an indication of accessing the application; page 4, paragraphs 65 and 75).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Noland and Libault by allowing wireless communications between various system devices to be utilized, as well as monitoring of executable applications, in order to provide an improved system and method for communication between various devices, where the 
Noland in view of Libault does not explicitly disclose receiving at a first handheld mobile device, a message sent using a wireless connection;
sending, from the first handheld mobile device using the wireless connection; and
a first mobile device running a server version of an application, and a second device with a client version of an application.
In a related art, Shuto does disclose receiving at a first handheld mobile device, a message sent using a wireless connection (tablet/mobile device, i.e. first handheld device, receives request, i.e. message, from a second device; page 3, paragraph 45, and Fig. 6, element S11, and wherein communicated via a wireless communication between the devices; page 1, paragraph 19, and wherein tablet device can be another type of mobile handheld device such as a smartphone, and can also be substituted for a personal computer; page 5, paragraph 70); and
sending, from the first handheld mobile device using the wireless connection (tablet/mobile device can reply, i.e. second message, with a token; page 3, paragraph 46, and Fig. 6, element S12, and wherein the reply/message is an indication of an authorization; page 3, paragraphs 42 and 45, and again via a wireless communication between the devices; page 1, paragraph 19).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, and Shuto by allowing wireless communication and authentication between mobile handheld devices and other devices of the system, in order to provide an 
Noland in view of Libault and Shuto does not explicitly disclose a first mobile device running a server version of an application, and a second device with a client version of an application.
In a related art, Hao does disclose a first mobile device running a server version of an application, and a second device with a client version of an application (device, including mobile device, with server version of an application being executed; page 7, paragraph 68, and page 8, paragraph 76, and pages 9-10, paragraph 99, and a device can have a client version of an application; page 3, paragraph 35, and page 6, paragraph 59, and page 7, paragraph 67, and page 8, paragraph 76).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Shuto, and Hao by allowing client and server versions of applications to be utilized by a plurality of connected devices, in order to provide an extended content delivery network service in which user devices are configured as extended content delivery network devices (Hao; see abstract).

Regarding claim 4, Noland in view of Libault, Shuto, and Hao discloses the first handheld mobile device determines that the second device is authorized to access the client version of the application (Noland; system can determine whether execution of the application is allowed by the requesting device; page 3, paragraph 36, and page 5, 

Regarding claim 5, Noland in view of Libault, Shuto, and Hao discloses the first handheld mobile device receives a user input indicating that the second device is authorized to access the client version of the application (Noland; execution can be explicitly made via user inputs; page 3, paragraph 38, and page 5, paragraph 56, and wherein indication on allowance of execution can be based on input specifications by a user; page 2, paragraph 29, and page 3, paragraphs 31-32, and device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Shuto; tablet device, i.e. first handheld mobile device, can be another type of mobile handheld device such as a smartphone, and can also be substituted for a personal computer; page 5, paragraph 70, and Hao; device can have a client version of an application; page 3, paragraph 35, and page 6, paragraph 59, and page 7, paragraph 67, and page 8, paragraph 76).

6, Noland in view of Libault, Shuto, and Hao discloses monitoring, by the first handheld mobile device, the access of the client version of the application by the second device (Libault; system can monitor applications based on received application interaction data from a specific device; page 4, paragraphs 65 and 75, and Noland; device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Shuto; tablet device, i.e. first handheld mobile device, can be another type of mobile handheld device such as a smartphone, and can also be substituted for a personal computer; page 5, paragraph 70, and Hao; device can have a client version of an application; page 3, paragraph 35, and page 6, paragraph 59, and page 7, paragraph 67, and page 8, paragraph 76).

Claim 12, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  The following additional limitations are also disclosed:
a memory to store instructions,  and a processing device of the first device that is operatively coupled to the memory, the processing device configured to perform operations (Noland; with processor(s) and executable instructions stored in coupled memory; page 2, paragraph 13, and page 7, paragraphs 166-167, and Shuto; Fig. 2, elements 20 and 24, and page 2, paragraph 25).

Claim 14, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4. 
15, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5. 
Claim 16, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Claims 3, 7, 9, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noland, US 2014/0229971 in view of Libault et al., US 2011/0269508, Shuto, US 2015/0074826, and Hao et al., US 2015/0264408, and further in view of Pappu et al., US 2015/0339274.

Regarding claim 3, Noland in view of Libault, Shuto, and Hao discloses all the claimed limitations of claim 2, as well as the first handheld mobile device (Noland; device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Shuto; tablet device, i.e. first handheld mobile device, can be another type of mobile handheld device such as a smartphone, and can also be substituted for a personal computer; page 5, paragraph 70), and the client version of the application (Hao; device can have a client version of an application; page 3, paragraph 35, and page 6, paragraph 59, and page 7, paragraph 67, and page 8, paragraph 76).  
Noland in view of Libault, Shuto, and Hao does not explicitly disclose sending a third message from the first device to the second device, the third message including location information for obtaining an application, the location information representing at least one of an Internet address, a remote storage 
In a related art, Pappu does disclose sending a third message from the first device to the second device, the third message including location information for obtaining an application, the location information representing at least one of an Internet address, a remote storage device, a storage device accessible over a local area network, and a storage device associated with the first device (mobile application sends an instruction to display device to download application from specific location, and wherein further operations are performed after this; page 6, paragraph 67, and note that this applies also to the multiple display devices, i.e. at least a second device; Fig. 5, elements 506 and 508, and again, wherein display devices can be mobile devices; page 11, paragraph 117, and wherein downloaded from at least a storage provider over the internet; page 7, paragraph 80).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Shuto, Hao, and Pappu by allowing application to be retrieved from specific locations, in order to provide an improved system and method for enabling a content publisher to encapsulate a multimedia experience into a single hyperlink, referred to as a mobile-to-tv deeplink, which may be enabled to perform a particular action on a display device (Pappu; page 1, paragraph 4).

Regarding claim 7, Noland in view of Libault, Shuto, and Hao discloses all the claimed limitations of claim 2, as well as the first handheld mobile device (Noland; 
Noland in view of Libault, Shuto, and Hao does not explicitly disclose causing, by the first device, main content to be rendered on a main video rendering device.  
In a related art, Pappu does disclose causing, by the first device, main content to be rendered on a main video rendering device (transmitting displayable information/data/content to display for presentation; page 7, paragraphs 77 and 79).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Shuto, Hao, and Pappu by allowing specific data/information to be exchanged and presented with the various system devices, in order to provide an improved system and method for enabling a content publisher to encapsulate a multimedia experience into a single hyperlink, referred to as a mobile-to-tv deeplink, which may be enabled to perform a particular action on a display device (Pappu; page 1, paragraph 4).

Regarding claim 9, Noland in view of Libault, Shuto, and Hao discloses all the claimed limitations of claim 2.  Noland in view of Libault, Shuto, and Hao does not explicitly disclose interacting with a main video rendering device using at least a Discovery and Launch (DIAL) protocol.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Shuto, Hao, and Pappu by allowing specific protocols to be utilized for communications between the various system devices, in order to provide an improved system and method for enabling a content publisher to encapsulate a multimedia experience into a single hyperlink, referred to as a mobile-to-tv deeplink, which may be enabled to perform a particular action on a display device (Pappu; page 1, paragraph 4).

Claim 13, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 17, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.
Claim 19, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noland, US 2014/0229971 in view of Libault et al., US 2011/0269508, Shuto, US 2015/0074826, and Hao et al., US 2015/0264408, and further in view of White et al., US 2015/0089222.

8, Noland in view of Libault, Shuto, and Hao discloses all the claimed limitations of claim 2, as well as the first handheld mobile device (Noland; device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Shuto; tablet device, i.e. first handheld mobile device, can be another type of mobile handheld device such as a smartphone, and can also be substituted for a personal computer; page 5, paragraph 70).  
Noland in view of Libault, Shuto, and Hao does not explicitly disclose sending, by the first device, commands to access one or more controls on a main video rendering device.  
In a related art, White does disclose sending, by the first device, commands to access one or more controls on a main video rendering device (mobile device application allows transmitting command instructions to control the main video display; page 3, paragraphs 42-44). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Shuto, Hao, and White by allowing control of a main video display from a remote device, in order to provide an improved system and method in which a target computing device is configured to present multimedia content and the target computing device receives, over a secure connection, an instruction from a second screen user interface application executing on a controller computing device that causes the target computing device to modify presentation of the multimedia content (White; page 2, paragraph 27).

18, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noland, US 2014/0229971 in view of Libault et al., US 2011/0269508, Shuto, US 2015/0074826, and Hao et al., US 2015/0264408, and further in view of White et al., US 2014/0006474 (herein White2).

Regarding claim 10, Noland in view of Libault, Shuto, and Hao discloses all the claimed limitations of claim 2, as well as the first handheld mobile device (Noland; device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Shuto; tablet device, i.e. first handheld mobile device, can be another type of mobile handheld device such as a smartphone, and can also be substituted for a personal computer; page 5, paragraph 70).  
Noland in view of Libault, Shuto, and Hao does not explicitly disclose causing, by the first device, a main video rendering device to stop rendering main content. 
In a related art, White2 does disclose causing, by the first device, a main video rendering device to stop rendering main content (at least a first device can be enabled to stop a running application on another device, i.e. such as a main display device; page 4, paragraph 65, and page 6, paragraphs 93 and 95). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, 

Claim 20, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Noland, US 2014/0229971 in view of Libault et al., US 2011/0269508, Shuto, US 2015/0074826, and Hao et al., US 2015/0264408, and further in view of Nagata et al., US 2013/0179928.

Regarding claim 11, Noland in view of Libault, Shuto, and Hao discloses all the claimed limitations of claim 2, as well as the first handheld mobile device (Noland; device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Shuto; tablet device, i.e. first handheld mobile device, can be another type of mobile handheld device such as a smartphone, and can also be substituted for a personal computer; page 5, paragraph 70).  
Noland in view of Libault, Shuto, and Hao does not explicitly disclose sending, by the first device, a trigger message to a main video rendering device, the trigger message including at least a universal resource locator (URL).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Shuto, Hao, and Nagata by allowing transmitted data between a mobile device and main display device to include information to trigger certain displays of content, in order to provide an improved communication system and apparatus designed to enable the functionality of the mobile terminal and the television receiver to be sufficiently realized without interfering with each other (Nagata; page 1, paragraph 4).

Claim 21, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424